 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE MANUEL GUTIERREZ,                            No. 1:18-cv-01530-DAD-SAB

12                       Plaintiff,
13           v.                                         ORDER ENTERING JUDGMENT AGAINST
                                                        DEFENDANTS AND DISMISSING ACTION
14    CITY OF KINGSBURG, a municipal                    WITH PREJUDICE
      corporation; City of Kingsburg Police
15    Officer DEREK GAGNON, individually;               (Doc. No. 13)
      City of Kingsburg Police Officer
16    NATHAN MOON, individually; City of
      Kingsburg Police Officer LUIS
17    GUTIERREZ, individually; and DOES 1–
      50, jointly and severally,
18
                         Defendants.
19

20          On February 15, 2019, plaintiff Jose Manuel Gutierrez filed a notice of acceptance of

21   defendants’ Rule 68 offer of judgment. (Doc. No. 13.)

22          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

23   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

24   68(a). The opposing party must accept the offer through written notice. Id. Thereafter, “either

25   party may then file the offer and notice of acceptance, plus proof of service.” Id.

26          Here, defendants City of Kingsburg, Gagnon, Moon, Gutierrez, and Does served plaintiff

27   with a Rule 68 offer of judgment on February 7, 2019 in the amount of $20,000, exclusive of

28   reasonable attorneys’ fees and costs. (See Doc. No. 13 at 4–6.) Plaintiff accepted the offer in
                                                       1
 1   writing on February 15, 2019. (Id. at 2.) Plaintiff requested that judgment be entered in favor of

 2   plaintiff and against defendants in the sum of $20,000, and that the matter of reasonable

 3   attorneys’ fees and costs be reserved, to be determined by the court on motion or by stipulation.

 4   (Id.)

 5           Accordingly,

 6                1. The Clerk of the Court is directed to enter judgment in favor of plaintiff Gutierrez

 7                   and against defendants in the amount of $20,000, plus reasonable attorneys’ fees

 8                   and costs (Doc. No. 13);

 9                2. Any motion for attorneys’ fees shall be filed within 60 days of the date of this

10                   order;

11                3. The hearing on defendants’ pending motion to dismiss (Doc. No. 11) is vacated,

12                   and that motion is terminated as having been rendered moot by this order; and

13                4. This action is dismissed with prejudice.

14   IT IS SO ORDERED.
15
         Dated:     February 20, 2019
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
